Exhibit 10.2
June 13, 2011
Mr. Pavan Bhalla
Re: Separation from Employment
Dear Pavan:
This letter agreement (the “Agreement and Release”) between you and Harris
Interactive Inc., a Delaware corporation (the “Company”), confirms our
understanding and agreement with respect to the termination of your employment
with the Company as follows:
1. Termination. You acknowledge that your employment as Executive Vice
President, Chief Financial Officer and Treasurer of the Company terminated by
mutual agreement, effective June 13, 2011 (hereinafter, the “Separation Date”).
You hereby tender your resignation from all boards of directors and supervisory
boards of the Company’s subsidiaries, effective immediately. You agree that
hereafter, you will not represent yourself to be associated in any capacity with
the Company or the Releasees (as defined below). You further agree to cooperate
and execute administrative documents necessary to effectuate such termination.
2. Compensation. Regardless of whether you sign this Agreement and Release, your
total and final compensation, payments and benefits from the Company shall be as
follows (subject to applicable deductions and withholdings):
     a. Accrued Base Obligations (as defined in your Employment Agreement);
     b. Your medical insurance benefits will remain in effect through the
Separation Date. Thereafter, you will be eligible to participate in COBRA for
medical insurance for a period of up to eighteen (18) months, provided that you
remain eligible for such coverage pursuant to COBRA. You will be provided with
documentation necessary in order to apply for such continued COBRA coverage. You
will be responsible for all COBRA premium payments, except as otherwise stated
herein.
     c. Upon the Separation Date, you will cease to actively participate in all
other benefit plans and programs, including, but not limited to, the Company’s
401(k) plan and any entitlements thereunder will be governed by the terms of
such plans and programs. You agree that any amounts payable under this
Paragraph 2 will not be taken into account in determining any such entitlements;
     d. You will be paid your accrued and unused vacation time of 46.6 hours in
a lump sum.
     e. You will be reimbursed for approved and authorized out-of-pocket travel
and business expenses incurred through your Separation Date, as soon as
practicable thereafter.

 



--------------------------------------------------------------------------------



 



Mr. Pavan Bhalla
June 13, 2011
Page 2
3. Consideration. You will be entitled to the following payments and benefits
(subject to applicable deductions and withholdings), contingent upon your
execution and delivery of this Agreement and Release in accordance with the
provisions of Paragraph 19 below, and non-revocation of the same:
     a. If this Agreement and Release becomes effective as set forth in
Paragraph 19, then the Company will pay you severance in the total amount of One
Hundred Twenty Seven Thousand Eighty Three Dollars ($127,083.33), payable to you
through direct deposit in a lump on the date that is on or about six (6) months
after the Effective Date of this Agreement and Release.
     b. On the date that is six (6) months after the Effective Date of this
Agreement and Release, the Company will pay you the equivalent of eight
(8) months of the Company’s share of health and medical premiums at your active
employee rate.
4. No Other Compensation. You understand and agree that the compensation,
payments and benefits provided for in Paragraph 3 of this Agreement and Release
are in excess of those to which you may be entitled from the Company or the
Releasees, and you expressly acknowledge and agree that you are not entitled to
any additional compensation, payment or benefit from the Company or the
Releasees, including, but not limited to, any compensation, payment or benefit
under any Company severance plan or policy.
5. Waiver and Release By You. In exchange for the compensation, payments,
benefits and other consideration provided to you pursuant to this Agreement and
Release, you agree as follows:
     a. To the fullest extent permitted by law you hereby IRREVOCABLY AND
UNCONDITIONALLY RELEASE, WAIVE AND FOREVER DISCHARGE the Company and the
Releasees from any and all legally waiveable agreements, promises, liabilities,
claims, demands, rights and entitlements of any kind whatsoever, in law or
equity, whether known or unknown, asserted or unasserted, fixed or contingent,
apparent or concealed, which you, your heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have
for, upon, or by reason of any matter, cause or thing whatsoever existing,
arising or occurring at any time on or prior to the date you execute this
Agreement and Release, including, without limitation, any and all claims arising
out of or relating to your employment, compensation and benefits with the
Company and/or the termination thereof, and any and all contract claims, benefit
claims, tort claims, fraud claims, claims under any employment agreement (and
any predecessor agreement), commissions claims, defamation claims, disparagement
claims, or other personal injury claims, claims related to any bonus
compensation, claims for accrued vacation pay, claims for wrongful discharge of
any type, including but not limited to, in violation of public policy, claims
under any federal, state or municipal wage payment, discrimination or fair
employment practices law, statute or regulation, and claims for costs, expenses
and attorneys’ fees with respect thereto, except that the Company’s obligations
under this Agreement and Release shall continue in full force and effect in
accordance with its terms. THIS RELEASE AND WAIVER INCLUDES, WITHOUT LIMITATION,
ANY AND ALL RIGHTS AND CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT

 



--------------------------------------------------------------------------------



 



Mr. Pavan Bhalla
June 13, 2011
Page 3
OF 1964, AS AMENDED, THE CIVIL RIGHTS ACT OF 1991, THE CIVIL RIGHTS ACT OF 1866
(42 U.S.C. § 1981), THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, AS AMENDED, THE
AMERICANS WITH DISABILITIES ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE SARBANES-OXLEY ACT OF 2002, THE NEW YORK
STATE HUMAN RIGHTS LAW AND THE NEW YORK LABOR LAW; and all other federal, state
or local fair employment practices statutes, ordinances, regulations or
constitutional provisions; provided, however, that this waiver and release shall
not prohibit you from enforcing your rights under this Agreement and Release.
     b. To the fullest extent permitted by law, you represent and affirm that:
(i) you have not filed or caused to be filed on your behalf any claim for relief
against the Company before any arbitral, administrative, regulatory,
self-regulatory, judicial, legislative, or other body or agency, and, to the
best of your knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company on your behalf, whether in your name or on
your behalf as part of a class, collective or representative action; and
(ii) you have not reported any purported improper, unethical or illegal conduct
or activities to any supervisor, manager, department head, Human Resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the Company’s Ethics
Committee, and have no knowledge of any such improper, unethical or illegal
conduct or activities.
     c. For the purpose of implementing a full and complete release and
discharge of claims, you expressly acknowledge that this Agreement and Release
is intended to include in its effect, without limitation, all the claims
described in the preceding Paragraph 5(a), whether known or unknown, apparent or
concealed, and that this Agreement and Release contemplates the extinction of
all such claims, including claims for attorney’s fees. You expressly waive any
right to assert after the execution of this Agreement and Release that any such
claim, demand, obligation or cause of action has, through ignorance or
oversight, been omitted from the scope of this Agreement and Release; and
     d. For purposes of this Agreement and Release, the terms “the Company and
the Releasees” and “the Company or the Releasees”, include Harris Interactive
Inc., and any past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their and the Company’s past, present and future officers, directors,
shareholders, representatives, employees, agents and attorneys, in their
official and individual capacities as aforesaid, and this Agreement and Release
shall inure to the benefit of and be enforceable by all such entities and
individuals and their successors and assigns.
     e. You release all claims for events or omissions occurring prior to the
date of this Agreement and Release, except that nothing in this Agreement and
Release shall be construed to prevent you from filing or participating in a
charge of discrimination filed with the Equal Employment Opportunity Commission
(“EEOC”). However, by signing this Agreement and Release, you waive the right to
recover any monetary damages or attorneys’ fees from the Company in any claim or
lawsuit brought by or through the EEOC.

 



--------------------------------------------------------------------------------



 



Mr. Pavan Bhalla
June 13, 2011
Page 4
6. Admissions. Nothing contained in this Agreement and Release shall be deemed
to constitute an admission or evidence of any wrongdoing or liability on the
part of the Company, Releasees or you.
7. Return of Documents and Property. By no later than 5:00 PM on Wednesday,
June 15, 2011, you will return to the Company’s General Counsel all known
equipment, data, material, books, records, documents (whether stored
electronically or on computer hard drives or disks), computer disks, credit
cards, Company keys, I.D. cards and other property, including, without
limitation, stand alone computer, blackberry, network security token, fax
machine, printers, telephones, and other electronic devices in your possession,
custody, or control which are or were owned and/or leased by the Company in
connection with the conduct of the business of the Company (collectively
referred to as “Company Property”). You further warrant that you have not
retained, or delivered to any person or entity, copies of Company Property or
permitted any copies of Company Property to be made by any other person or
entity.
8. Non-Disparagement. You shall not issue, authorize or condone any disparaging
comments or statements, to present or former employees of the Company (or of its
subsidiaries or affiliates), or to any individual or entity with whom or which
the Company or any of its subsidiaries or affiliates has a business
relationship, or to others, which could have a material adverse effect on the
conduct of the Company’s business or its reputation or the conduct of business
or the business or reputation of any of the Company’s current or former parents,
subsidiaries, affiliates, officers, directors or employees. Likewise, neither
the Company nor its executive officers or directors shall issue, authorize or
condone any disparaging comments or statements about you that could have a
material adverse effect upon your reputation. Nothing herein shall prevent you
or the Company from making such disclosures as may be required by law.
9. Non-Competition, Non-Solicitation and Confidentiality. You agree that the
provisions of Section 5 (including subsections 5.1, 5.2, 5.3 and 5.4) of your
Employment Agreement shall remain in full force and effect to the full extent
set forth in said provisions and you further agree and acknowledge that the
amounts set forth in Paragraph 3 of this Agreement and Release constitute
separate and additional consideration for the continued application of
Section 5.
10. Permitted Disclosure.
     a. Nothing in this Agreement shall prohibit or restrict you from:
(i) making any disclosure of information required by law or legal process;
(ii) providing information to, or testifying or otherwise participating in or
assisting in any investigation or proceeding brought by, any federal or state
regulatory or law enforcement agency or legislative body, any self-regulatory
organization; or (iii) testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of Sarbanes-Oxley Act or any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization.
     b. To the extent permitted by law, you agree to give the Company timely and
prompt written notice (in the manner provided for herein) of the receipt of any
subpoena, court

 



--------------------------------------------------------------------------------



 



Mr. Pavan Bhalla
June 13, 2011
Page 5
order or other legal process compelling the disclosure of any information and/or
documents described so as to allow the Company reasonable opportunity to take
such action as may be necessary in order to protect such information and/or
documents from disclosure.
11. Cooperation. You agree to reasonably cooperate with the Company and its
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter in which you were involved or of which you
have knowledge as a result of your employment by the Company. Pre-approved
expenses incurred in connection with such cooperation shall be reimbursed by the
Company.
12. Modifications. This Agreement and Release may not be changed orally, and no
modification, amendment or waiver of any of the provisions contained in this
Agreement and Release, nor any future representation, promise or condition in
connection with the subject matter of this Agreement and Release, shall be
binding upon any party hereto unless made in writing and signed by such party.
13. Governing Law. This Agreement and Release shall be subject to and governed
by and interpreted in accordance with the laws of the State of Delaware without
regard to conflicts of law principles.
14. Assignment. This Agreement and Release shall be binding upon you and your
executors, administrators, heirs and legal representatives. The Company may, at
its sole discretion, assign any rights, obligations or benefits it has under
this Agreement and Release. You may not sell or otherwise assign any rights,
obligations or benefits under this Agreement and Release, and any attempt to do
so shall be void.
15. Entire Agreement. This Agreement and Release contains the entire agreement
between the parties and supersedes and terminates any and all previous
agreements between them, whether written or oral except as specifically set
forth herein.
16. Specific Enforcement. The parties agree that this Agreement and Release may
be specifically enforced in court and may be used as evidence in a subsequent
proceeding in which any of the parties allege a breach of this Agreement and
Release. In the event any action, suit or other proceeding is brought to
interpret, enforce or obtain relief from a breach of this Agreement and Release,
the prevailing party shall recover all such party’s costs, expenses and
attorneys’ fees incurred in each and every such action, suit or other
proceeding, including any and all appeals or petitions therefrom.
17. Notices. All notices in connection with or provided for under this Agreement
and Release shall be validly given or made only if made in writing and delivered
personally, or mailed by documented overnight mail or registered or certified
mail, return receipt requested, postage prepaid, to the party entitled or
required to receive the same, as follows:
If to Executive, addressed to:
Pavan Bhalla

 



--------------------------------------------------------------------------------



 



Mr. Pavan Bhalla
June 13, 2011
Page 6
If to the Company, addressed to:
Harris Interactive Inc.
161 Sixth Avenue
New York, NY 10013
Attention: General Counsel
or at such other address as either party may designate to the other by notice
similarly given. Notice shall be deemed to have been given upon receipt in the
case of personal delivery and upon the date of receipt indicated on the return
receipt in the case of mail.
18. Severability. If, at any time after the Effective Date (as defined below) of
this Agreement, any provision of this Agreement shall be held by any court or
other forum of competent jurisdiction to be illegal, void, or unenforceable,
such provision shall be of no force and effect. The illegality or
unenforceability of such provision, however, shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.
19. Acknowledgment. By signing this Agreement and Release, you certify that you
have read the terms of this Agreement and Release, and that your execution of
this Agreement and Release shall indicate that this Agreement and Release
conforms to your understanding and is acceptable to you as a final agreement.
You further acknowledge and agree that, pursuant to Paragraph 5 above, by
signing this Agreement and Release, you waive and release any and all claims you
may have or have had against the Company and the Releasees, including, without
limitation, claims under the Age Discrimination in Employment Act. You further
acknowledge and agree that you have been advised of the opportunity to consult
with counsel of your choice and that you have been given a reasonable and
sufficient period of time of not less than twenty-one (21) days in which to
consider and return this Agreement and Release. You further acknowledge and
agree that upon your execution and return of this Agreement and Release, you
will be permitted to revoke the Agreement and Release at any time during a
period of seven (7) calendar days following your execution hereof. To be
effective, the revocation must be in writing and must be hand-delivered or
telecopied to the Company within the seven (7) day period. This Agreement and
Release will not be effective until the seven (7) day period has expired without
revocation (the “Effective Date”). If the Agreement and Release is executed and
then revoked within the aforementioned seven (7) day period, this Agreement and
Release will be of no further force or effect, and neither you nor the Company
will have any rights or obligations hereunder.
20. Effect of Revocation. In the event that you choose to revoke your acceptance
of this Agreement and Release pursuant to the procedures set forth in
Paragraph 19 above, you acknowledge the following: (i) such revocation shall not
alter the fact that your employment has been terminated on the Separation Date
pursuant to Paragraph 1 above; and (ii) the Company shall be deemed to have met
all procedural requirements set forth in Section 4 of your Employment Agreement,
effective on the Separation Date, and you hereby waive any objection based in
whole or in part upon an allegation that the requirements of Section 4 have not
been met. In the event of revocation, each party retains the right to pursue all
remedies otherwise

 



--------------------------------------------------------------------------------



 



Mr. Pavan Bhalla
June 13, 2011
Page 7
available to them under the Employment Agreement to the same extent as available
prior to the execution of this Agreement and Release.
We wish you the best in all your future endeavors.
Sincerely yours,
Harris Interactive Inc.

         
By:
  /s/ Marc Levin
 
Marc Levin    
 
  Executive Vice President,    
 
  General Counsel & Corporate Secretary    

Agreed and Accepted:

     
/s/ Pavan Bhalla
 
Pavan Bhalla
  Date: June 13, 2011 

 